PER CURIAM.
We find no merit to petitioner’s claim that the circuit court departed from the essential requirements of law in denying his request for mandamus relief, and therefore deny the petition for writ of certiorari on the merits as to that issue. However, as respondent correctly concedes, petitioner’s claim below constituted a “collateral criminal proceeding,” and the circuit court was therefore without authority to impose a lien on petitioner’s inmate trust account to recoup filing fees and costs. See Wagner v. McDonough, 930 So.2d 710 (Fla. 1st DCA 2006). Accordingly, we vacate the order imposing a lien and direct the circuit court to ensure the reimbursement to petitioner of any funds collected pursuant thereto.
BROWNING, C.J., KAHN and LEWIS, JJ., Concur.